DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 11/25/2022.  Since the previous filing, claims 1-2, 4-8 and 10-11 have been amended, claims 3 and 9 have been cancelled and no claims have been added.  Thus, claims 1-2, 4-8 and 10-11 are pending in the application.
In regards to the previous drawing objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous claim objections, applicant has amended to overcome these rejections and they are therefore withdrawn with new objections entered below.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for application of pressure to an infant, does not reasonably provide enablement for alleviation or prevention of autism.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant claims are drawn to a device and method of alleviating or preventing autism.  The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention.  Attention is directed to In re Wands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

(1) The nature of the invention:
          The claim 1 is drawn to “a device for treating newborn infants to alleviate of prevent autism.”  However, the device as claimed merely applies pressure to an infant body with no indication of any relation to alleviation or prevention of autism.

(2) The breadth of the claims:
               Claim 1 embraces effectively alleviated and preventing autism.  This reads on effectively alleviating and/or completely preventing development of autism.  The specification does not enable the prevention of autism.  Paragraph 2 for the instant specification remarks on similarities between certain symptoms of an equine neonatal maladjustment syndrome and 

(3) The state of the prior art:
 The state of the art regarding preventing autism is very low or do not exist.  The root cause of autism is not currently known nor is it detectable in infancy, therefore treatments for alleviation or prevention at such stage is nonexistent (Bhandari paragraph 1, Alli paragraph 2, WebMD). 

(4) The predictability or unpredictability of the art:
The predictability of preventing or alleviating autism in newborn infants is relatively low.   Therefore, to one skilled in the art, prevention of autism in newborn infants is unpredictable.  In other words, just because there are potential therapeutic targets in preterm, caesarian or rapid birth infants through the claimed application of pressure pathway, effective treatment has yet to be completely established.  Therefore, because there is a "potential", treating preventing or alleviating autism in newborn infants is unpredictable.  

(5) The relative skill of those in the art:
The relative skill of those in the art is high.
The relative skill in the art is fairly high, with the typical practitioner having a medical degree, as evidenced by Bhandari and Alli (WebMD).

(6) The amount of direction or guidance presented / working examples:


(7) The quantity of experimentation necessary:
   The instant claims read on the prevention or alleviation of autism in newborn infants.  As discussed above the specification fails to provide any support for completely preventing or alleviating autism in newborn infants.  Applicant fails to provide any information sufficient to practice the claimed invention, absent undue experimentation.  Genetech, 108 F. 3d at 1366 states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable.

Particularly, the skilled practitioner would have to test each and every one of the devices as claimed as well as the infants born either preterm, via caesarian or rapid birth as stated in the specification, or at least a subset that is sufficiently representative, to determine treatment efficacy for the suspected condition.  For example, to test for treatment of the disease, a particular device having pressure application activity, such as one of those corresponding to the claims, would have to be selected, and an effective and reliable method for identifying autism in human infants would have to be present prior to the development of a treatment plan (pressure 

In conclusion, the applicant is enabled for application of pressure to the body of an infant, but not for preventing or alleviating autism.
Dependent claims inherit the rejection of the preceding claim.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1:
Line 4: “irremovably” should be “removably”
Line 4: “the body” should be “a body”
Line 6, 7 and 9 all introduce “a conduit” with no associated modifier to determine if this is one or more conduits.  Based on context of the claim, Examiner reads two conduits, one as described in line 6 as connecting the individual pressure bags and a second conduit as described in both lines 7 and 9 as connecting the pressure bags to the pressure source.  Examiner suggests amending line 6 to read “a first conduit” and lines 7 and 9 to read “a second conduit” and “the second conduit” respectively for clarity.
Line 8-9: “the means to apply pressure” is not previously introduced.  Examiner suggest either changing bullet c, in light of the above objection, to 
Claim 4:
Line 2: “is” should be “are”
Claim 7:
Line 3: “the duration” should be “a duration”
Claim 8:
Line 4: “the body” should be “a body”
Line 5: “of one the strap inflatable the means for applying pressure bag or bags” should read “of one of the straps, an inflatable pressure bag or bags ”
Line 7-8: “the pressure mean” is not previously introduced.  Examiner suggest either changing bullet b to read “a squeeze bulb or an electric pump to apply pressure to the bags and connected to the pressure bags by a conduit”.  Examiner also suggest carrying through removal of “pressure means” and variants thereof, replacing them with “the squeeze bulb or electric pump”
Claim 11:
Line 8: “pounds” not found in the specification which provides pressure measurements in “psi”, Examiner interprets this limitation as intending to read “psi”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 8 recites the limitation “connection means” in line 6.  The instant specification defines the connection to the pressure source as a conduit (706).  
Claim 11 recites the limitation “means to apply pressure” in line 5. The instant specification defines that the pressure is provided by a squeeze bulb (701) or an electric pump (710).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 6 clarifying the structure of the pressure means have already been introduced in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan (US 2014/0213563) in view of Lee (US 2014/0236058) and Stray-Gunderson (US 2020/0352819).
In regards to claim 1, Madigan discloses a device for treating newborn infants (paragraph 19 line 1-3) comprising: a strap (inflatable cuff or sleeve may be kept in place by the use of straps (paragraph 123 line 19-20) having a top and bottom sized to be removable fitted and tightened around the body of a newborn infant (device provided in size appropriate to species, paragraph 123 line 24-26), an inflatable pressure bag or bags (inflatable cuff or sleeve, paragraph 123 line 4), a squeeze bulb or an electric pump to apply pressure to the bags to inflate them (cuff or sleeve can be connected to a foot pump or automated air pump, paragraph 
While Madigan does not explicitly disclose a connection means to a pressure source, it does disclose that the inflatable cuff or sleeve can be connected to a pump to provide pressure (cuff or sleeve can be connected to a foot pump or automated air pump, paragraph 123 line 18-19).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a connection means between the inflatable bag and the pressure source as this would allow the pressure to be applied and maintained in the bag.
Madigan does not disclose wherein the strap consists of two connected layered fabric straps, said straps having disposed on an inside surface an inflatable bag or bags, wherein there are three or more inflatable bags connected by a first conduit, the pressure means connected to the pressure bag or bags by a second conduit.
However, Lee teaches a compression device including a band (flexible band 20) wherein the strap consists of two connected layered fabric straps (band 20 included a pocket 27 made of nylon fabric, providing inner and outer layers, paragraph 40), said straps having disposed on and inside surface an inflatable bag or bags (inflatable bladder 30 insert into pocket, paragraph 40), and the pressure means being connected to the pressure bags by a conduit (inflatable bag 30 with tubing 32 pressurized by pressurization system 40, paragraph 33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan wherein the strap consists of two connected layered fabric straps, said straps having disposed on an inside surface an inflatable bag or bags, the pressure means connected to the pressure bag or bags by a conduit as taught by Lee as this would provide a secure location for the inflatable bag or bags and provide connection between the pressure source and the inflatable bag or bags.
Further, Stray-Gundersen teaches a compression device with three or more inflatable pressure bags connected together by a conduit (see Annotated Fig 1).

    PNG
    media_image1.png
    358
    343
    media_image1.png
    Greyscale

Annotated Fig 1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan to have three or more inflatable pressure bags connected together by a conduit as taught by Stray-Gundersen as this would allow for distributed and directed application of pressure.
While the modified Madigan does not teach the prevention or alleviation of autism, the combination teaches the structure of the claimed invention and would therefore be capable of providing the stated function.
In regards to claim 2, Madigan in view of Lee and Stray-Gundersen teaches the device of claim 1.
Madigan does not discloses wherein the connection means is hook and loop fasteners, with one side of the fastener attached to an end of the straps and the other to an opposite end.
However, Lee teaches wherein the connection means is hook and loop fasteners, with one side of the fastener attached to an end of the layered fabric straps (hook area 23) and the other to an opposite end (loop area 24, paragraph 39).

In regards to claim 4, Madigan in view of Lee and Stray-Gundersen teaches the device of claim 1.
Madigan does not disclose wherein the straps are made of a webbed fabric and about 2-6 inches in width.
However, Stray-Gundersen teaches wherein the straps in are made of webbed fabric (straps made of ballistic nylon, paragraph  89 line 6-8, which is a woven fabric, Merriam-Webster defines webbing as “a strong, narrow, closely woven fabric”) and is about 2 to 6 inches in width (paragraph 89 line 21-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan wherein the straps are made of webbed fabric and that the strap is about 2 to 6 inches in width as taught by Stray-Gundersen as this would provide a flexible and resilient strap and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 6, Madigan in view of Lee and Stray-Gundersen teaches the device of claim 1 and the combination further teaches wherein there is pressure means for pressuring the bags comprising a squeeze bulb (Lee: paragraph 34, Fig 1 element 40) or electric pressure pump (Madigan: automatic airpump, paragraph 123 line 18-19).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan (US 2014/0213563) in view of Lee (US 2014/0236058) and Stray-Gundersen (US 2020/0352819) as applied to claim 1 above and in further view of Berthet (US 2021/0069056).
In regards to claim 5, Madigan in view of Lee and Stray-Gundersen teaches the device of claim 1.
Madigan does not disclose wherein there is also a means to a removable blanket to be attached to the bottom of the strap.
However, Berthet teaches a compressive device wherein there is also a removable blanket attached to the bottom of one of the straps (protective textile 8 is removably attached to the device between device and body, paragraph 175 line 8-9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan wherein there is also a means to a removable blanket to be attached to the bottom of the strap as taught by Berthet as this would allow for a protective layer to minimize or prevent irritation by the user during use of the device (Berthet: paragraph 175 line 7).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan (US 2014/0213563) in view of Lee (US 2014/0236058) and Stray-Gundersen (US 2020/0352819) as applied to claim 1 above and in further view of Redington (US 2011/0190807).
In regards to claim 7, Madigan in view of Lee the device of claim 1.
Madigan does not disclose wherein there is also provided means for recording the pressure applied by the pressure means and the duration of the pressure at each level.
However, Redington teaches a compressive device	wherein there is also provided means for recording the pressure applied by the pressure means and the duration of the pressure at each level (data logging feature that records system parameters such as cuff pressure and pressure duration, paragraph 108).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan (US 2014/0213563) in view of Lee (US 2014/0236058).
In regards to claim 8, Madigan discloses a method of treating newborn infants (paragraph 19 line 1-3 and paragraph 121) comprising applying to the body a newborn  infant a device (paragraph 123 line 1-2) comprising; a strap (table cuff or sleeve may be kept in place by the use of straps, paragraph 123 line 19-20) sized to be removably fitted and tightened around the body of a new born infant (device provided in size appropriate to species, paragraph 123 line 24-26) the straps having disposed on them inflatable pressure bag or bags (inflatable cuff or sleeve, paragraph 123 line 4, may be kept in place by the use of straps, paragraph 123 line 19-20), connection means to a pressure source (cuff or sleeve can be connected to a foot pump or automated air pump, paragraph 123 line 18-19), tightening the device around the infant's body and then releasing the pressure and removing the device (paragraph 124 line 29-31).
While Madigan does not explicitly discloses inflating the bags therein to about 4 to 8 psi pressure and continuing to apply the pressure for 5 to 30 minutes, Madigan does teach inflating the bags therein to about 4 to 8 pounds pressure (pressure raised to less than or equal to 10 psi, paragraph 124 line 7-8) and continuing to apply the pressure for 5 to 30 minutes (paragraph 121 line 9-10 and paragraph 124 line 27) before removing the device (paragraph 124 line 29-31).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inflate the bags therein to about 4 to 8 psi pressure and continue to apply the pressure for 5 to 30 minutes as taught by Madigan as it has been held that In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
While Madigan does not explicitly disclose a connection means to a pressure source, it does disclose that the inflatable cuff or sleeve can be connected to a pump to provide pressure (cuff or sleeve can be connected to a foot pump or automated air pump, paragraph 123 line 18-19).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a connection means between the inflatable bag and the pressure source as this would allow the pressure to be applied and maintained in the bag.
Madigan does not disclose wherein the strap consists of two connected layered fabric straps, said straps having disposed on an inside surface an inflatable bag or bags, the pressure means connected to the pressure bag or bags by a conduit.
However, Lee teaches a compression device including a band (flexible band 20) comprising connected layered fabric straps (band 20 included a pocket 27 made of nylon fabric, providing inner and outer layers, paragraph 40), the straps having disposed on the inside surface of one of the straps inflatable pressure bag or bags (inflatable bladder 30 insert into pocket, paragraph 40, therefore on inside surface), a squeeze bulb or an electric pump to apply pressure to the bags to inflate them, the pressure mean being connected to the pressure bags by a conduit (inflatable bag 30 with tubing 32 pressurized by pressurization system 40, paragraph 33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan wherein the strap consists of two connected layered fabric straps, said straps having disposed on an inside surface an inflatable bag or bags, the pressure means connected to the pressure bag or bags by a conduit as taught by Lee as this would provide a secure location for the inflatable bag or bags and provide connection between the pressure source and the inflatable bag or bags.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan (US 2014/0213563) in view of Lee (US 2014/0236058) as applied to claim 8 above and in further view of Berthet (US 2021/0069056).
In regards to claim 10, Madigan in view of Lee teaches the method of claim 8.
Madigan does not disclose wherein there is also a means to a removable blanket to be attached to the bottom of the strap.
However, Berthet teaches wherein there is also a removable blanket attached to the bottom of one of the straps (protective textile 8 is removably attached to the device between device and body, paragraph 175).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan wherein there is also a means to a removable blanket to be attached to the bottom of the strap as taught by Berthet as this would allow for a protective layer to minimize or prevent irritation by the user during use of the device (Berthet: paragraph 175 line 7).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan (US 2014/0213563) in view of Lee (US 2014/0236058) and Redington (US 2011/0190807).
In regards to claim 11, Madigan discloses an assembly for treating newborn infants (paragraph 19 line 1-3 and paragraph 121) comprising; a strap (inflatable cuff or sleeve may be kept in place by the use of straps, paragraph 123 line 19-20) sized to be removable fitted and tightened around the body of an infant (device provided in size appropriate to species, paragraph 123 line 24-26), the strap having disposed on it an inflatable pressure bag or bags (inflatable cuff or sleeve, paragraph 123 line 4, may be kept in place by the use of straps, paragraph 123 line 19-20), and means to apply pressure to the bags to inflate them (cuff or sleeve can be connected to a foot pump or automated air pump, paragraph 123 line 18-19), tightening the device around the infant's body and then releasing the pressure and removing the device; (paragraph 124 line 29-31).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
While Madigan does not explicitly disclose a connection means to a pressure source, it dies disclose that the inflatable cuff or sleeve can be connected to a pump to provide pressure (cuff or sleeve can be connected to a foot pump or automated air pump, paragraph 123 line 18-19).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a connection means between the inflatable bag and the pressure source as this would allow the pressure to be applied and maintained in the bag.
Madigan does not disclose wherein the strap consists of two connected layered fabric straps, said straps having disposed on an inside surface an inflatable bag or bags, the pressure means connected to the pressure bag or bags by a conduit and a recorder controller to record the pressure applied.
However, Lee teaches a compression device including a band (flexible band 20) wherein the strap comprises two connected layered fabric straps (band 20 included a pocket 27 made of nylon fabric, providing inner and outer layers, paragraph 40), the strap having disposed on the inside surface of one the strap inflatable pressure bag or bags (inflatable bladder 30 insert into pocket, paragraph 40, therefore on inside surface), the pressure mean being connected to the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan wherein the strap consists of two connected layered fabric straps, said straps having disposed on an inside surface an inflatable bag or bags, the pressure means connected to the pressure bag or bags by a conduit as taught by Lee as this would provide a secure location for the inflatable bag or bags and provide connection between the pressure source and the inflatable bag or bags.
Further, Redington teaches a compressive device having a recorder controller to record the pressure applied (data logging feature that records system parameters such as cuff pressure, paragraph 108).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan wherein there is also provided recorder controller for recording the pressure applied by the pressure means as taught by Redignton as this would allow monitoring of treatment.
Response to Arguments
In regards to applicant’s arguments regarding Madigan, these arguments are not persuasive.  Applicant alleges that Madigan does not teach and in fact teaches away from the use of the device on a human infant.  Examiner respectfully disagrees.  While paragraph 122 of Madigan does provide description of an alternate treatment for human infants, Madigan also explicitly names human infants among those that may be treated with the disclosed device in paragraphs 19 and 121.  
In regards to applicant’s arguments regarding Lee, these arguments are not persuasive.  Applicant argues with respect to the positioning of the device of Lee around the stomach of the user.  Examiner respectfully disagrees.  Lee is not called upon to teach any information regarding the positioning of the device.  Further, the claims do not, as applicant argues, specify 
The argument concerning the at least three inflatable bags is in regards to the amendments made to the claims and are addressed in the new rejections entered above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785